Proceeding to adjudge respondents guilty of criminal contempt for their willful and deliberate failure to comply with certain subpoenas duces tecum issued by this court on January 24, 1977 and October 11, 1977, and cross motion by the respondents to quash the said subpoenas. After hearing oral argument, petitioner’s application to hold the respondents in contempt is denied and respondents’ cross motion to quash the subpoenas is granted, without costs or disbursements, and without prejudice to a further application by petitioner for new subpoenas. The subpoenas in question were issued by this court on the basis of a petition which alleged that the respondents were engaging in the unlawful practice of law. The petitioner now concedes that the specific acts alleged in the petition do not constitute the unlawful practice of law. However, in reply to the respondents’ cross motion to quash the subpoenas, petitioner has set forth activities by the respondents which may constitute the unlawful practice of law. Under the circumstances, if he considers it proper, the petitioner may apply for the issuance of new subpoenas. Latham, J. P., Suozzi, Gulotta, Shapiro and Cohalan, JJ., concur.